ADDENDUM A 1.Advertising / Marketing (if any).As part of the Agreement each firm will provide the following during the initial term. Media Sentiment will: a.Development:Media Sentiment’s intention is to develop a TD AMERITRADE browser application to replace the Real Time Alerts browser and iPhone applications that can be launched from Media Sentiment’s web site currently. b.The functionality will be similar to the Media Sentiment real-time alerts application. Media Sentiment also intends to add streaming data, a login panel, real-time/streaming charts to place the media sentiment signals on themand a Trade Now button that will launch a trading window similar to the TD AMERITRADE trading window. c.
